DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claims 3-12 are amended in the reply filed on 11/05/2021; claims 13-22 are added; claims 1-2 are cancelled. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by Tezuka, Koiwa in addition to previously relied on references below.
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive.
Applicant argues that Sao has a heat-transfer gas pipe that is inward of the stage and thus the amendments overcome the prior art reference.
Examiner notes that while this is true, placement of the pipe appears to be an optimization factor, as rejected below under Tezuka.
Due to the explanations above, Applicant’s arguments are rendered not persuasive.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Heat-transfer gas supplying unit (heat-transfer supplying path and heat-transfer supplying pipe, para. [0027]) in claims 3-22.
O-shaped ring member (O-ring, para. [0039], [0045]) in claims 13-22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11-18, 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "wherein a heat transfer gas is supplied to the pin insertion hole" in the claim.  It is unclear whether this heat transfer gas is a same or different one from the one earlier introduced in the claim. Examiner will interpret as the same.  Appropriate clarification is requested.
Claim 18 recites the limitation " wherein the two ring shaped members and the lubricant are provided so as not to overlap the stage in a thickness direction of the stage" in the claim.  It is unclear what the claim is stating, and it is not understood what “not overlap the stage in a thickness direction” means. Examiner will interpret broadly, as “wherein the two ring shaped members and the lubricant are provided at the stage” Appropriate clarification is requested.
Claims 10, 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 10 recites the limitation "wherein a heat transfer gas is supplied to the pin insertion hole" in the claim.  It is unclear whether this heat transfer gas is a same or different one from the one earlier introduced in the claim. Examiner will interpret as the same.  Appropriate clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9, 3-4, 11, 12, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0054389 to Sago et al (“Sago”) in view of US 2002/0043750 to Lenz and further in view of US 4,771,730 to Tezuka.
Claim 9: Sago discloses a stage that includes raising-and-lowering mechanism, the stage comprising: a pin insertion hole (vertical channels of 20 [gas introduction channel], Fig. 1/7) disposed in a stage (2 [ESC stage], para. [0025]), on which the processing target (9 [object]) that is to be processed in a processing chamber (1 [process chamber]) is placed (para. [0042]), the pin insertion hole (vertical channels of 20) penetrating through the stage (2) in an up-and-down direction (see Fig. 1, para. [0025]); a lifter pin (7 [lift pin]) that is inserted through the pin insertion hole (2) and is raised and lowered in the up-and-down direction (para. [0045] where they are raised up and down direction); a motor (72 [linear motion mechanism]) that drives the lifter pin (7) in the up-and-down direction (para. [0045]); and a heat-transfer gas supplying unit (20/4) including a heat-transfer gas supplying path (bottom horizontal channel of 20 and 4 [heat-exchange gas introduction system]) provided in the stage (2) so as to communicate with the pin insertion hole (vertical channels of 20) at a position higher than a unit (73 [seal member]) and supply a heat-transfer gas in a radial direction of the stage (see Fig. 1, 7), and a heat-transfer gas supplying pipe (41 [gas-introduction pipe]) provided of the stage (2) and connected to the heat-transfer gas supplying path (bottom horizontal channel of 20) from 
Wherein it supplies the heat-transfer gas to the pin insertion hole (vertical channels of 20, see para. [0025-0026]) via the heat-transfer gas supplying path (bottom horizontal channel of 20), and the unit (73) is disposed at a position lower than the heat transfer gas supplying path (bottom horizontal channel of 20, see Fig. 7).
However Sago does not explicitly disclose that the unit is a lubricant including a grease and provided in a lubrication space between two ring shaped members that is disposed between a pin insertion hole and the lifter pin, and that supplies a lubricant to the lifter pin.
Lenz discloses a lubricant (grease, para. [0031]) including a grease (para. [0031]) and provided in a lubrication space (408 [spacer]/grease, Fig. 4) between two members (406a/ 406b [seals]) that is disposed between a pin insertion hole (through hole around  330) and the lifter pin (405 [middle portion] of 330 [perimeter pin]), and that supplies a lubricant to the lifter pin (para. [0031]) for the purpose of moving the substrate without creating a moment that causes tilting or wobbling (see para. [0021]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the unit of Sago with unit including the lubricant which is a grease and configuration as taught by Lenz with motivation to move the substrate without creating a moment that causes tilting or wobbling.
The apparatus of Sage in view of Lenz does not disclose where pipe is provided outside relative to the pin insertion hole in the radial direction of the stage. 
Tezuka teaches that a pipe (15 [cooling gas feeding pipe], Fig. 1-2) is not limited to one arrangement (center) but may take other forms such as provided around the peripheral part instead of the center (col. 5, lines 25-35) for the purpose of equally carrying out cooling the work[piece] with high efficiency (col. 5, lines 47-50).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of placement of the pipe as taught by Tezuka with motivation to equally carry out cooling the work[piece] with high efficiency.
Claims 1-2: (Cancelled).
Claim 3: The apparatus of Sago in view of Lenz discloses wherein the heat-transfer gas supplying path (bottom horizontal channel of 20, Fig. 1/7, Sago) communicates with the pin insertion hole (vertical channels of 20) at a position that is higher than the lubricant (73, Sago) and appears to be separated (interpreted as a different feature) from the lubricant (73/174) by a distance which appears to be longer than a raising-and-lowering amount of the lifter pin (7, see Fig. 7, Sago).
Claim 4: The apparatus of Sago in view of Lenz discloses wherein the raising-and-lowering amount of the lifter pin (up and down of 7, Fig. 1/7) is a movement amount of the lifter pin from a lowest position when the processing target (9) is placed on the stage (2) to a highest position when the processing target is lifted most by the lifter pin (7, 
Claim 11: The apparatus of Sago in view of Lenz discloses wherein the lubricant (grease, para. [0031], Lenz) that is supplied to the lifter pin (405 of 330) is considered capable to be moved in the up-and-down direction as the lifter pin (405 of 330) is moved (see Fig. 4 and para. [0031] where it moves up and down).
Claim 12: The apparatus of Sago in view of Lenz discloses wherein the ring shaped members (406a, 406b, Fig. 4, Lenz) are considered capable to be configured to partition a vacuum processing space within the processing chamber from an atmospheric space (see para. [0031] where the seals are for sealing which by definition would necessarily partition one gas area from another). It is noted that the recitation is drawn to intended use of the members; additionally, the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.  
Claim 16: The apparatus of Sago in view of Lenz discloses wherein the heat-transfer gas supplying pipe (41, Fig. 1/7, Sago) is configured to supply the heat-transfer gas to the pin insertion hole (vertical channels of 20) via the heat-transfer gas supplying path (bottom horizontal channel of 20) thereby supplying the heat-transfer gas to an upper surface of the stage (upper surface of 2, see Fig. 1/7).
Claim 17: The apparatus of Sago in view of Lenz discloses wherein the two ring shaped members (406a, 406b, Fig. 4, Lenz) are provided in the pin insertion hole 
Claim 18: The apparatus of Sago in view of Lenz discloses wherein the two ring shaped members (406a, 406b, Fig. 4, Lenz) and the lubricant (“packed grease”) are provided at the stage (310 [chuck]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sago in view of Lenz as applied to claims 9, 3-4, 11, 12, 16-18 above, and further in view of US 2014/0265090 to Hou.
Claims 5: The apparatus of Sago in view of Lenz does not disclose wherein a groove is formed at a portion of the heat-transfer gas supplying path at which the heat-transfer gas supplying path communicates with the pin insertion hole.
Hou discloses wherein a groove (302 [slot], Fig. 3C) is formed at a portion of a heat-transfer gas supplying path (482 [passage]/112 [cross hole]) at which the heat-transfer gas supplying path (482/112) communicates with a pin insertion hole (304 [lift pin clearance]) for the purpose of venting fluid flowing through the area and advantageously allowing fluid to evacuate quickly from the body, or being an entry point to flood inert gas or cleaning gases into to clean the slots and clearance (see para. [0029]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the groove and configuration taught by Hou with motivation to vent fluid flowing through the area and advantageously allowing fluid to evacuate quickly from the body, or being an entry point to flood inert gas or cleaning gases into to clean the slots and clearance.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sago in view of Lenz as applied to claims 9, 3-4, 11, 12, 16-18 above, and further in view of JP2007318010A to Sogabe.
Claims 6 and 7: The apparatus of Sago in view of Lenz does not disclose (claim 6) further comprising: an exhaust pipe that is inserted in the pin insertion hole and is used for exhausting a heat-transfer gas; (claim 7) wherein the exhaust pipe is disposed between the portion of the heat-transfer gas supplying path at which the heat-transfer gas supplying path communicates with the pin insertion hole, and the lubricant.
However Sogabe discloses (claim 6) further comprising: an exhaust pipe (28/21 [branch]/[exhaust pipe], Fig. 2/1) that is inserted in a pin insertion hole (29 [pin passage) and is used for exhausting a heat-transfer gas (see para. 311-322 where residual gas in 29); (claim 7) wherein the exhaust pipe (28/21) is disposed between a portion of a heat-transfer gas supplying path (31/39 [air supply pipe]/[air supply passage]) at which the heat-transfer gas supplying path (31) communicates with the pin insertion hole (29, see Fig. 2 where 31/39 communicates with 29 through 35 [grooves]), and a unit (22 [expansion tube]) for the purpose of improving the operating rate of the semiconductor manufacturing equipment (see para. [19]) and/or prevention of abnormal discharge through rapid exhaust of backside gas (see para. [91]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the exhaust pipe with configuration as taught by Sogabe with motivation to improve the operating rate of the .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sago in view of Lenz as applied to claims 9, 3-4, 11, 12, 16-18 above, and further in view of JP2007318010A to Sogabe and US 2014/0265090 to Hou. 
Claim 8: The apparatus of Sago in view of Lenz discloses wherein the heat-transfer gas supplying path (bottom horizontal channel of 20 and 4, Fig. 1/7, Sago) causes the heat-transfer gas to flow to the pin insertion hole (vertical channels of 20) via the heat-transfer gas supplying path (bottom horizontal channel of 20) and to be supplied onto an upper surface of the stage (upper surface of 2, see Fig. 1/7). The apparatus of Sago in view of Lenz discloses wherein the heat-transfer gas supplying path (bottom horizontal channel of 20, Fig. 1/7, Sago) communicates with the pin insertion hole (vertical channels of 20) at a position that is higher than the lubricant (73, Sago) and appears to be separated (interpreted as a different feature) from the lubricant (73/174) by a distance which appears to be longer than a raising-and-lowering amount of the lifter pin (7, see Fig. 7, Sago). 
The apparatus of Sago in view of Lenz discloses wherein the raising-and-lowering amount of the lifter pin (up and down of 7, Fig. 1/7) is a movement amount of the lifter pin from a lowest position when the processing target (9) is placed on the stage (2) to a highest position when the processing target is lifted most by the lifter pin (7, see para. [0045] where 7 can be raised and lowered by 72, thereby capable of being at various positions).
However the apparatus of Sago in view of Lenz does not disclose further comprising: an exhaust pipe that is inserted in the pin insertion hole and is used for exhausting a heat-transfer gas, wherein the exhaust pipe is disposed between the portion of the heat-transfer gas supplying path at which the heat-transfer gas supplying path communicates with the pin insertion hole, and the lubricant, wherein a groove is formed at a portion of the heat-transfer gas supplying path at which the heat-transfer gas supplying path communicates with the pin insertion hole.
Regarding an exhaust pipe, Sogabe discloses further comprising: an exhaust pipe (28/21 [branch]/[exhaust pipe], Fig. 2/1) that is inserted in a pin insertion hole (29 [pin passage) and is used for exhausting a heat-transfer gas (see para. 311-322 where residual gas in 29); wherein the exhaust pipe (28/21) is disposed between a portion of a heat-transfer gas supplying path (31/39 [air supply pipe]/[air supply passage]) at which the heat-transfer gas supplying path (31) communicates with the pin insertion hole (29, see Fig. 2 where 31/39 communicates with 29 through 35 [grooves]), and a unit (22 [expansion tube]) for the purpose of improving the operating rate of the semiconductor manufacturing equipment (see para. [19]) and/or prevention of abnormal discharge through rapid exhaust of backside gas (see para. [91]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the exhaust pipe with configuration as taught by Sogabe with motivation to improve the operating rate of the semiconductor manufacturing equipment and/or prevention of abnormal discharge through rapid exhaust of backside gas.
Regarding a groove, Hou discloses wherein a groove (302 [slot], Fig. 3C) is formed at a portion of a heat-transfer gas supplying path (482 [passage]/112 [cross hole]) at which the heat-transfer gas supplying path (482/112) communicates with a pin insertion hole (304 [lift pin clearance]) for the purpose of venting fluid flowing through the area and advantageously allowing fluid to evacuate quickly from the body, or being an entry point to flood inert gas or cleaning gases into to clean the slots and clearance (see para. [0029]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the groove and configuration taught by Hou with motivation to vent fluid flowing through the area and advantageously allowing fluid to evacuate quickly from the body, or being an entry point to flood inert gas or cleaning gases into to clean the slots and clearance.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sago in view of Lenz as applied to claims 9, 3-4, 11, 12, 16-18 above, and further in view of US 2017/0092472 to Koiwa. 
Claims 13-15: The apparatus of Sago in view of Lenz does not disclose (claim 13) wherein the heat-transfer gas supplying path is formed by the stage and an O-shaped ring member; (claim 14) wherein the O-shaped ring member is provided inside the stage and has a diameter that is large enough for the O-shaped ring member to surround an outer circumference of the processing target in a planar view when the processing target is placed on the stage, and the O-shaped ring member is configured to partition the heat-transfer gas supplying path from a processing space of the processing chamber and (claim 15) wherein the stage includes an upper portion and a lower portion, and the O-shaped ring member is provided between the upper portion and the lower portion.
Koiwa discloses (claim 13) wherein the heat-transfer gas supplying path (DS [heat transfer space], Fig. 3) is formed by the stage (36/34) and an O-shaped ring member (68 [elastic member], para. [0092]); (claim 14) wherein the O-shaped ring member (68) is provided inside the stage (inside 36/34) and has a diameter that is large enough for the O-shaped ring member (68) to surround an outer circumference of the chuck (52) in a planar view when the processing target is placed on the stage (36/34, see Fig. 3), and the O-shaped ring member (68) is configured to partition the heat-transfer gas supplying path  (DS) from a processing space (outside 36/34) of the processing chamber (12 [processing vessel]) and prevent the heat-transfer gas from leaking to the processing space of the processing chamber (para. [0075]); (claim 15) wherein the stage (36/34) includes an upper portion (36 [electrostatic chuck]) and a lower portion (34 [cooling table]), and the O-shaped ring member (68) is provided between the upper portion (36) and the lower portion (34), for the purpose of hermetically sealing the heat transfer space between the cooling table and base (para. [0075]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the O-shaped ring member and configuration with the stage as taught by Koiwa with motivation to hermetically seal the heat transfer space between the cooling table and base.
Claim 10, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0054389 to Sago et al (“Sago”) in view of US 2002/0043750 to Lenz and further in view of US 4,771,730 to Tezuka.
Claim 10: 
Wherein it supplies the heat-transfer gas to the pin insertion hole (vertical channels of 20, see para. [0025-0026]) via the heat-transfer gas supplying path (bottom horizontal channel of 20), and the unit (73) is disposed at a position lower than the heat transfer gas supplying path (bottom horizontal channel of 20, see Fig. 7).
However Sago does not explicitly disclose that the unit is a lubricant including a grease and provided in a lubrication space between two ring shaped members that is disposed between a pin insertion hole and the lifter pin, and that supplies a lubricant to the lifter pin.
Lenz discloses a lubricant (grease, para. [0031]) including a grease (para. [0031]) and provided in a lubrication space (408 [spacer]/grease, Fig. 4) between two members (406a/ 406b [seals]) that is disposed between a pin insertion hole (and the lifter pin (405 [middle portion] of 330 [perimeter pin]), and that supplies a lubricant to the lifter pin (para. [0031]) for the purpose of moving the substrate without creating a moment that causes tilting or wobbling (see para. [0021]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the unit of Sago with unit including the lubricant which is a grease and configuration as taught by Lenz with motivation to move the substrate without creating a moment that causes tilting or wobbling.
The apparatus of Sage in view of Lenz does not disclose where pipe is provided outside relative to the pin insertion hole in the radial direction of the stage. 
Tezuka teaches that a pipe (15 [cooling gas feeding pipe], Fig. 1-2) is not limited to one arrangement (center) but may take other forms such as provided around the peripheral part instead of the center (col. 5, lines 25-35) for the purpose of equally carrying out cooling the work[piece] with high efficiency (col. 5, lines 47-50).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of placement of the pipe as taught by Tezuka with motivation to equally carry out cooling the work[piece] with high efficiency.
Claim 22: The apparatus of Sago in view of Lenz discloses wherein the heat-transfer gas supplying pipe (41, Fig. 1/7, Sago) is configured to supply the heat-transfer gas to the pin insertion hole (vertical channels of 20) via the heat-transfer gas supplying path (bottom horizontal channel of 20) thereby supplying the heat-transfer gas to an upper surface of the stage (upper surface of 2, see Fig. 1/7).
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sago in view of Lenz as applied to claims 10, 22 above, and further in view of US 2017/0092472 to Koiwa. 
Claims 19-21: The apparatus of Sago in view of Lenz does not disclose (claim 19) wherein the heat-transfer gas supplying path is formed by the stage and an O-shaped ring member; (claim 20) wherein the O-shaped ring member is provided inside the stage and has a diameter that is large enough for the O-shaped ring member to surround an outer circumference of the processing target in a planar view when the processing target is placed on the stage, and the O-shaped ring member is configured to partition the heat-(claim 21) wherein the stage includes an upper portion and a lower portion, and the O-shaped ring member is provided between the upper portion and the lower portion.
Koiwa discloses (claim 19) wherein the heat-transfer gas supplying path (DS [heat transfer space], Fig. 3) is formed by the stage (36/34) and an O-shaped ring member (68 [elastic member], para. [0092]); (claim 20) wherein the O-shaped ring member (68) is provided inside the stage (inside 36/34) and has a diameter that is large enough for the O-shaped ring member (68) to surround an outer circumference of the chuck (52) in a planar view when the processing target is placed on the stage (36/34, see Fig. 3), and the O-shaped ring member (68) is configured to partition the heat-transfer gas supplying path  (DS) from a processing space (outside 36/34) of the processing chamber (12 [processing vessel]) and prevent the heat-transfer gas from leaking to the processing space of the processing chamber (para. [0075]); (claim 21) wherein the stage (36/34) includes an upper portion (36 [electrostatic chuck]) and a lower portion (34 [cooling table]), and the O-shaped ring member (68) is provided between the upper portion (36) and the lower portion (34), for the purpose of hermetically sealing the heat transfer space between the cooling table and base (para. [0075]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the O-shaped ring member and configuration with the stage as taught by Koiwa with motivation to hermetically seal the heat transfer space between the cooling table and base.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718